Citation Nr: 1549933	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date earlier than December 16, 2008, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO), in Wilmington, Delaware, which granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), effective December 16, 2008.  The Veteran perfected a timely appeal of the assigned effective date.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in those files does not reveal any additional documents pertinent to the claim being decided herein, other than an informal hearing presentation from the Veteran's service representative dated October 27, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

An informal claim for TDIU, by means of a letter from the Veteran's service representative, was received on December 16, 2008.  A formal claim for TDIU (VA Form 21-8940) was subsequently received in January 21, 2009.  As noted above, in an April 2009 rating decision, the RO granted TDIU, effective December 16, 2008, the date of receipt of the informal claim for TDIU.  However, the effective date of the TDIU can be up to one year earlier than December 16, 2008, if it is factually ascertainable that the Veteran became unemployable due to service-connected disabilities during that one year period.  See 38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

A review of the record reveals that further RO action is warranted to obtain identified VA medical records.  Although the evidence of record would appear to be sufficient to maintain the effective date as assigned by the RO, the Veteran's representative did specifically ask that VA seek to obtain any records of treatment during the period from December 16, 2007 to December 16, 2008.  

Specifically, the Board notes that, submitted in support of the Veteran's claim for TDIU were VA progress notes dated from November 2008 to February 2009.  These records show that the Veteran received ongoing clinical attention for chronic daily headaches and PTSD described as moderate to severe.  A neurology note, dated in November 2008, related that the Veteran was seen for continued care of his chronic daily headaches.  A December 2008 progress note indicates that the Veteran came in for continued care of his headaches; it was noted that there had been an increase and he came in for trigger injections.  During a VA examination in March 2009, it was noted that the Veteran had been receiving outpatient treatment for his psychiatric disorder from the 1980's to the present.  

In other words, VA has been placed on notice of the Veteran's treatment at the Wilmington VAMC prior to December 16, 2008.  While particular records from that facility have been submitted to the RO, it does not appear that the RO has made any direct request to the Wilmington VAMC for all the Veteran's available treatment records.  Thus, a request to the Wilmington VAMC for any available treatment records prior to December 16, 2008, should be made prior to a decision on the veteran's claim on appeal.  See 38 C.F.R. § 3.159(c) (2), (c) (3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  The existence of any additional VA treatment records raises a reasonable possibility of a treatment record that would represent both a claim and evidence of entitlement to a TDIU.  

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  As these treatment records would be probative to the Veteran's claim, the Board finds that a remand is also necessary to obtain these records.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain from the Wilmington VAMC any available medical records pertaining to the Veteran's treatment at that facility prior to December 16, 2008.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Then readjudicate the issue of entitlement to an effective date earlier than December 16, 2008, for the award of TDIU.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC), which specifically include a review of all evidence added to the record since the November 2013 SOC.  An appropriate period of time should be allowed for response.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

